NO. 12-17-00357-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

SHERRY BROCKWAY, AS NEXT                        §      APPEAL FROM THE 402ND
FRIEND OF JOHN TRAVIS LITTLE,
APPELLANT
                                                §      JUDICIAL DISTRICT COURT
V.

ALETA LITTLE AND MIKE LITTLE,                   §      WOOD COUNTY, TEXAS
APPELLEES

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Sherry Brockway, as next friend of John Travis Little, perfected her appeal on
November 13, 2017. On January 10, 2018, this Court notified Appellant that the reporter’s
record was due on January 22 and the court reporter requested an extension of time to file the
record, citing non-payment of the required preparation fee. The notice further stated that the
appeal would be submitted on the clerk’s record alone unless proof of full payment to the
reporter was received by this Court no later than January 22. Appellant did not respond to this
Court’s notice and, on February 6, the reporter notified this Court that payment arrangements had
not been made. Thus, on February 7, this Court ordered that the appeal would be submitted
without a reporter’s record.
       On February 27, the trial court clerk notified this Court that no payment arrangements
had been made for the clerk’s record. That same day, we notified Appellant that the clerk’s
record was due on or before February 21 and the clerk requested an extension of time to file the
record, citing non-payment of the required preparation fee. We further notified Appellant that
the appeal would be presented to the Court for dismissal unless proof of full payment to the clerk
was provided no later than March 9, 2018.
         This deadline has now passed and Appellant has not established indigence, paid, or made
arrangements to pay, the fee for preparation of the clerk’s record. See TEX. R. APP. P. 20.1,
35.3(a)(2), 37.3(b).       Nor has she otherwise responded to this Court’s February 27 notice.
Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 21, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 21, 2018


                                        NO. 12-17-00357-CV


        SHERRY BROCKWAY, AS NEXT FRIEND OF JOHN TRAVIS LITTLE,
                              Appellant
                                 V.
                   ALETA LITTLE AND MIKE LITTLE,
                              Appellees


                               Appeal from the 402nd District Court
                          of Wood County, Texas (Tr.Ct.No. 2015-268)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.